DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on November 4, 2020.  As directed by the amendment: claims 1 and 2 have been amended; and no claims have been added or cancelled.  Thus, claims 1 and 2 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2019/0105184 to Martinez-Luna et al (herein Luna) in view of US Pat. Pub. 2004/0049868 to Ng (herein Ng).
Regarding claim 1, Luna discloses a driving mechanism for a sex toy (prosthetic fingertip 100, Fig. 1) comprising: a casing holding a locating block (connecting piece 214, Fig. 
However, Ng teaches an electric toothbrush (1, Fig. 1) including a motor (motor 30, Fig. 1), a turntable rotatable by said motor (face gear 33, Fig. 1) and providing an eccentric pin (connecting pin 35, Fig. 1); and a sliding guide member defining therein a sliding slot (connecting piece 36 has a transversely extending slot) coupled to said eccentric pin of said turntable for causing said sliding guide member to move linearly up and down upon rotation of said motor (eccentric pin 35 is disposed within the slot and causes crank arm 34 to reciprocate linearly, Para. [0029], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Luna to include the motor and rotational-to-translational arrangement as taught by Ng in order to substitute one actuator structure capable of imparting repetitive motion with another actuator structure imparting repetitive motion having the predictable results of applying cyclical force to the device.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Luna and Ng, as applied to claim 1 above, and further in view of US Pat. 8,734,321 to Weller (herein Weller).
Regarding claim 2, the now modified device of Luna (as discussed above with respect to the rejection of claim 1) discloses a motor (Ng motor 30), a turntable (Ng face gear 33), a sliding guide member (Ng connecting piece 36), a casing (Luna connecting piece 214), two links (side walls 204a, 204b), two pivot pins (Luna pins), a finger plate (Luna distal segment 202), and a drag plate (Luna link at pivot point 214).  Luna, as modified above, does not disclose the mechanism further comprising a system-on-chip configured for controlling the operation of said motor wirelessly.
However, Weller teaches a system for providing sexual stimulation (Figs. 2-3) a system-on-chip configured for controlling the operation of said motor wirelessly (the user interface 302 may include wireless communication capabilities, including to control speed of the motor, Col. 5 lines 9-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of modified Luna .

Response to Arguments
Applicant's arguments filed November 4, 2020, have been fully considered but they are not persuasive.  Specifically, Applicant argues that the Martinez-Luna reference does not constitute prior art. Applicant notes that the present application was filed on August 11, 2018, and notes that the Luna reference was filed on October 10, 2018 and cannot be used as prior art.
The Examiner disagrees.  While Examiner notes that Luna was indeed filed on October 11, 2018; the Luna reference claims priority to US Provisional Application 62/669,746 which was filed on May 10, 2018, and to US Provisional Application 62/570,184 which was filed on October 10, 2017.  The effective filing date of the Luna reference, therefore, is October 10, 2017, and the reference is available as prior art in the present application.  Therefore, the rejection of claims 1 and 2 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785